                                                   RECEIVEDPage 1 of 2
        Case 1:18-cv-02844-RDB Document 215 Filed 09/16/19
                                             INTHE CHAMBERS OF
                                              RICHARD D. BENNETT
                                                               SEP 1 El 2 019
September 13, 2019
                                                       UNITED STA1ES D6TRICT COURT
Hon. Richard D. Bennett
United States District Judge


Re: Letter regarding the sale of the DeVille Asset Management Receivables

Case NO: 1:18-cv-02844-RDB

Securities and Exchange Commission
V.
Kevin B. Merrill, et al.,


Your Honor Mr. Bennett,

My name is Neil Patel and I am writing you in hopes that I would obtain consideration to
purchase the DeVille Asset Management receivables, if they are sold through a bid or private
sale process with the current Receivership managed by Mr. Greg Milligan.

I would like to give you my background with Mr. Jay Ledford (defendant). I am 53 years old and
have known Mr. Ledford since we attended Hardin-Simmons University in Abilene, TX in 1985.
I started my own company purchasing receivables in 1998.

In 2005 after college, I bumped into Mr. Ledford at Sunday school at First Baptist church in
Euless, Texas. Mr. Ledford lived in Amarillo Texas at the time and was visiting DFW. At that
time Mr. Ledford's occupation was a CPA by trade.

In 2007 Mr. Ledford approached me and asked if I would help him start a company purchasing
receivables. I agreed and helped him start Platinum Capital.

In 2012 we created Riverwalk Financial Corporation together. Riverwalk Financial Corporation
would purchase and service receivables using my knowledge and infrastructure built from my
previous professional experience, resources, and industry expertise. We were able to grow the
company just as we had set out do until Mr. Ledford decided to deceive everyone and stole from
investors while using the funds to live a lavish lifestyle with complete disregard to the others
around him, and those his actions would affect.

With all this being said, I wanted to reach out to you and let you know that I am very interested
in purchasing ALL of the DeVille Asset receivables, if the decision is made to sell them
through a bid process or a private sale. I have become extremely knowledgeable with this
portfolio over the past eight years. Additionally, I have worked with many of the current
employees that are still with DeVille Asset. Two of those team members are Mike Shelton and
Anita Thomas. Mike and Anita have been with me since I started my first company purchasing
receivables in 1998.
        Case 1:18-cv-02844-RDB Document 215 Filed 09/16/19 Page 2 of 2




In closing, I have spent many years building Riverwallc Financial Corporation and the
infrastructure that currently exists. Considering my experience with this portfolio, the current
team, as well as the current processes in place, I feel I would be the BEST candidate to service
this portfolio while getting back the company, team, and purpose, I worked so hard to build. It
would be a HUGE blessing too MANY if you were to consider me, in the event the portfolio
becomes available through any process, including auction. That includes the current employees
of DeVille, which I would be able to maintain their employment instead of possibly being laid
off if another group were to acquire the portfolio. Heck, I hired many, if not the majority of
them, and I consider them my second family.

My new company is Elevation Capital Partners, LLC which is fully licensed and ready to service
this portfolio.

In the event this portfolio is sold, please accept this letter as the formal notification of my interest
in acquiring the Portfolio. If this can be taken into consideration, it would be greatly appreciated,
and the acquisition would benefit SO MANY of those affected by Mr. Ledford's actions.


Thank You,

Neil Patel
5308 Burgandy Court
Coffeyville, Texas 76034
(817) 822-2924 cell
npatel@ecptexas.com
